Citation Nr: 0717330	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from May 1964 to April 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) in June 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2005.

In October 2004, the veteran had an informal hearing 
conference with a Decision Review Officer (DRO) at the RO.  

In March 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the hearing, 
a legal intern of his attorney's university veteran's 
assistance program, Andrew Peoples, assisted in his appeal.  
See 38 C.F.R. § 20.606.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for PTSD on appeal 
is warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

In this case, the veteran contends that he suffers from PTSD 
due to multiple traumatic experiences during active service.  
Service medical records do not show any complaints, 
treatment, or diagnosis of a psychiatric disability but do 
reveal that the veteran was bitten by a dog during service 
and treated with rabies vaccine from January to February 
1967.  Post-service medical evidence includes a clinical 
diagnosis of PTSD, as noted in VA examination reports dated 
in April 2000 and May 2002.  In the September 2002 rating 
decision, the RO denied service connection for PTSD due to a 
lack of verified PTSD stressors.

The veteran's alleged in-service stressful experiences 
include: 1) receiving a dog bite and subsequent rabies 
injections to the stomach; 2) seeing a body covered by a 
bloody sheet being removed after an accident at a firing 
range during tank gunnery training exercises; 3) witnessing 
and photographing the wreckage of a motor vehicle accident on 
the Autobahn after an Armed Personnel Carrier (APC) had 
collided with a civilian vehicle; and 4) possible death of 
fellow soldier/friend ([redacted]) after his jeep was 
supposedly crushed by a tank.

In September 2000, the RO prepared a letter requesting that 
the U.S. Armed Services Center for Research of Unit Records 
(CURR) (now, the U.S. Army and Joint Services Records 
Research Center (JSSR)) assist with providing information 
that might corroborate the veteran's alleged in-service 
stressors.  The response in August 2001 from USASCRUR was 
that there was no record of the claimed 1966 incidents 
concerning the APC/civilian motor vehicle accident or death 
of fellow soldier ([redacted]) in a jeep being crushed by a 
tank.  CURR further indicated that morning reports for the 
veteran's unit (Company C, 3rd Battalion, 68th Armor) could be 
ordered from the National Personnel Records Center (NPRC) and 
could also be used to assist in verification the veteran's 
claimed stressors.  Thereafter, in November 2001, the RO 
requested morning reports from NPRC for the veteran's unit 
for the time period from October 1, 1966 to January 1, 1967 
concerning the claimed injury or death of [redacted] being 
crushed by a tank.  In February 2002, the NPRC indicated that 
its search of unit records only showed that the soldier had 
been reassigned during that time period and did not show that 
any death or injury occurred. 

During an October 2004 DRO informal hearing conference, the 
veteran submitted a copy of a photograph that was alleged to 
be of the in-service stressor involving a motor vehicle 
accident between an APC and a civilian vehicle.  The veteran 
also provided more information about some of his other 
claimed in-service stressors.   Concerning the claimed 
stressor involving a firing range fatality during tank 
gunnery training exercises, the veteran indicated that the 
training accident had occurred in the summer of 1965 and the 
affected soldier was a member of Company A or Company B of 
the 3rd Battalion/68th Armor.  Regarding the claimed stressor 
involving a tank crushing a fellow service member in a jeep, 
the veteran indicated that the accident occurred during 
January to March 1966 and did not involve [redacted] but an 
unknown service member who had been recently assigned to 
Company C of the 3rd Battalion/68th Armor.   Thereafter, in 
October 2004, the RO requested morning reports from NPRC for 
Company C of the 3rd Battalion/68th Armor for the time period 
from January to March 1966 concerning the claimed stressor of 
unknown fellow serviceman crushed in a jeep by a tank.  In 
May 2002, the NPRC indicated that its search of those unit 
records failed to show that the claimed tank crushing jeep 
incident occurred. 

While the RO has done a thorough job of attempting to verify 
the veteran's multiple claimed in-service stressors, the 
Board notes that additional searches still need to be 
performed concerning one of the veteran's claimed incidents.  
To ensure that VA has met its duty to assist in assisting the 
veteran obtain evidence necessary to substantiate his claim, 
the RO should contact the NPRC to obtain morning reports 
dated from June 1, 1965 to August 31, 1965 to attempt to 
verify the stressor involving a firing range fatality of a 
member of Company A or Company B of the 3rd Battalion/68th 
Armor during tank gunnery training exercises.  The RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. 3.159(c) (2) (2006).  After all requested development 
is completed but before a VA examination is scheduled, the RO 
should prepare a document detailing the nature of any of the 
veteran's claimed in-service stressors that were verified by 
the independent record.  

The Board further notes that  competent medical evidence does 
not clearly establish a link between the veteran's current 
PTSD disability and any specific verified in-service 
stressor.  In an April 2000 VA mental disorder examination 
report, the veteran discussed multiple stressful experiences 
that occurred before service, during active military service, 
and after separation from service.  The examiner indicated 
that the veteran met criteria for a PTSD diagnosis as a 
result of his multiple traumas.  Based on the veteran's 
reported history of traumatic events during service that 
significantly affected him, the examiner stated that the 
veteran has some PTSD symptoms as a result of military.  In 
an October 2001 statement, an additional VA physician stated 
that the veteran is currently being treated for PTSD as a 
result of traumatic incidents while he was in service from 
1964 to 1967.  A May 2002 VA examiner diagnosed PTSD as a 
result of his experiences in the military and the military 
trauma documented in the record. 

As the aforementioned makes clear, the current record does 
not include sufficient medical information concerning whether 
he has PTSD as a result of the dog bite and series of shots 
and/or any additional verified in-service stressors.  See 
38 U.S.C.A. § 5103A.  Accordingly, RO should arrange for the 
veteran to undergo VA psychiatric examination, by a 
psychiatrist, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim (as the claim will be decided based on 
the evidence of record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-specifically as 
regards disability ratings and effective dates-as 
appropriate.  

Evidence of record indicates that the veteran submitted a 
statement from a fellow serviceman to assist in verifying one 
of his claimed in-service stressors.  However, the Board 
notes that the record does not contain a copy of this 
purported statement. Therefore, the RO should request that 
the veteran submit another copy of a buddy statement from 
Captain [redacted] and associate it with the claims file.  The 
RO should also request that the veteran provide authorization 
to enable it to obtain treatment records from Dr. Robert 
Brotman, Narbert, PA; Jewish Family & Children's Service; and 
Dr. Perry Ottenberg. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his attorney a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to claim for service connection for PTSD.  
The letter should include a summary of 
the pertinent evidence currently of 
record, and specific notice as to the 
type of evidence necessary to 
substantiate the claim for service 
connection for PTSD.

The RO should request that the veteran 
submit another copy of the buddy 
statement from Captain [redacted] and 
associate it with the claims file.  The 
RO should also specifically request that 
the veteran furnish authorization to 
enable the VA to obtain all records of 
his psychiatric treatment and evaluation 
from the following non-VA providers:  Dr. 
Robert Brotman, Narbert, PA; Jewish 
Family & Children's Service; and Dr. 
Perry Ottenberg.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-specifically as regards 
disability rating and effective dates-as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  The RO should obtain from the 
Philadelphia VAMC copies of all 
outstanding records of the veteran's 
evaluation and/or treatment for his 
claimed psychiatric disability, from 
April 1967 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should contact the NPRC to 
obtain morning reports dated from June 1, 
1965 to August 31, 1965 to attempt to 
verify the veteran's claimed stressor 
involving a firing range fatality of a 
member of Company A or Company B of the 
3rd Battalion/68th Armor during tank 
gunnery training exercises.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  The RO is reminded that the 
RO should continue its attempts until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.

5.  After all the above requested 
development is completed, the RO should 
prepare a document detailing the nature 
of any of the veteran's claimed in-
service stressors that were verified by 
the independent record.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the veteran's response has expired, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist, 
at an appropriate VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND as 
well as a document listing the veteran's 
verified in-service stressor(s), must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  

All indicated tests and studies, to 
include psychological testing, if 
warranted, should be accomplished (with 
all findings made available to the 
examiner, prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.
The examiner should clearly identify all 
current psychiatric disability(ies), to 
include a specific determination as to 
whether the diagnostic criteria for PTSD 
are met.  In rendering such 
determination, the examiner is instructed 
that only verified in-service stressors 
(to include the dog bite and shots and 
any other verified stressor(s)), from the 
document provided by the RO and included 
in the claims file), may be considered 
for the purpose of determining whether 
the veteran has experienced in-service 
stressor(s) sufficient to have resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD on appeal, in 
light of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

